Citation Nr: 0430173	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  89-19 776	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 60 percent disability rating 
for service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) based upon a motion for reconsideration of a December 
1989 Board decision.

Procedural history

The veteran served on active duty from September 1945 to 
August 1946.

Service connection for a low back disorder was granted by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) in a May 1957 rating decision.  A 
disability rating of 20 percent was originally assigned.  The 
assigned rating varied between 20 percent and 40 percent 
(with several periods of 
100 percent temporary total ratings) until May 1970, when the 
RO awarded a 60 percent disability rating, effective as of 
February 1, 1970.  

In August 1988, the RO proposed that the veteran's disability 
rating be reduced to 40 percent, effective as of November 1, 
1988.  That proposal that was thereafter implemented and the 
veteran duly perfected an appeal. In a decision dated 
December 1, 1989, the Board considered the appeal, with the 
issue characterized as a request for an increased disability 
rating for the low back disability in excess of 40 percent.  
The Board denied a disability rating greater than 40 percent, 
but did assign a separate 10 percent disability rating for 
deformity of a vertebral body.  

In February 2003, the RO increased the combined 50 percent 
disability rating for the veteran's service-connected low 
back disability, characterized as status post lumbar 
laminectomy with residual chronic lumbar strain, to 60 
percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5293-5285 
(2002).  See 38 C.F.R. § 4.27 (2002) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen].  

In January 2004, and again in August 2004, the veteran's 
accredited representative filed a formal motion for 
reconsideration by the Board of its December 1989 decision.  
See 38 C.F.R. § 20.1101 (2004).  In September 2004, a Board 
Deputy Vice Chairman granted the motion, ordering 
reconsideration of the Board's December 1989 decision by an 
expanded panel of the Board as provided by 38 U.S.C. 
§ 7103(b).  The undersigned have been designated as the 
reconsideration panel.
 
A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in October 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2003).


FINDING OF FACT

The veteran's low back disability was rated 60 percent 
disabling for more than five years when the RO reduced the 
rating to 40 percent; the evidence shows that the veteran at 
that time had low back disability that was pronounced in 
severity and was manifested by neuropathy.


CONCLUSION OF LAW

The reduction in rating assigned to the veteran's low back 
disability from 60 percent to 40 percent, effective November 
1, 1998, was not proper.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344(c), 4.71a, Diagnostic Code 5293 
(1988).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking restoration of the 60 percent 
disability rating that had been assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for his service-connected low 
back disability between February 1, 1970 and October 31, 
1988.   As discussed in the Introduction, through his 
representative he has moved for reconsideration of the 
Board's December 1989 decision which denied an increased 
disability rating in excess of the then-assigned 40 percent 
under Diagnostic Code 5293, although the Board did assign an 
additional 10 percent under Diagnostic Code 5285.  

The veteran's reconsideration motion has been granted, and 
this case has been assigned to a reconsideration panel 
comprised of the undersigned.  A reconsideration decision, 
once promulgated, replaces the prior decision and constitutes 
the final Board decision in the matter on review; in the case 
at hand, that reconsideration decision is set forth herein.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  For reasons expressed immediately below, however, the 
Board finds that the VCAA is not applicable for resolution of 
this matter.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  In the case herein, the 
motion for reconsideration of the Board's December 1989 
decision is premised on erroneous application of facts or 
law, see 38 C.F.R. § 20.1000(a), and, as such, involves an 
inquiry based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
See 38 C.F.R. § 3.105; see also VAOPGCPREC 12-2001 at para. 7 
(July 6, 2001) [VA does not have "a duty to develop" if 
"there is nothing further that could be developed"].  Such 
is the situation in this case.  The Board finds that no 
amount of additional evidentiary development would change the 
outcome of this case, and therefore the provisions of the 
VCAA are not applicable.  

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. §§ 20.1101, 20.1103 (2004).  In the Board's 
Order for Reconsideration, dated in September 2004, the 
veteran was advised that he was entitled to a period of 60 
days to present any further argument to the reconsideration 
panel.  38 C.F.R. § 20.1001(c) (2003).  He was also advised 
that he could indicate that he sought to waive this 60-day 
period by signing and dating the Order.  He did so by 
signature later in September 2004, as shown by the letter now 
associated with his claims file.  The veteran has not 
requested a hearing.

Pertinent law and regulations 

Disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).



Reduction in disability ratings

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefor.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e).

The provisions of 38 C.F.R. § 3.344 stipulate that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings that have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities that have 
not become stabilized and which are likely to improve.  
Therefore, re-examinations disclosing improvement, physical 
or mental, in these disabilities will warrant a reduction in 
rating.

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999), and cases cited therein.  

Specific schedular criteria

As noted above, the veteran's low back disability was rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, at the 
time of the reduction in his disability rating for that 
disorder.  The medical evidence shows that the veteran was 
status post lumbar laminectomy for herniated nucleus pulposus 
at L4-5, with residual chronic lumbar strain and deformity of 
the vertebral body.  

Under the version of Diagnostic Code 5293 [intervertebral 
disc disease] in effect in 1988-9, a noncompensable 
evaluation is assigned for postoperative, cured 
intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief. 38 C.F.R. 4.71a, Diagnostic Code 
5293 (1988).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (1988), an 
additional 10 percent disability rating can be assigned for a 
demonstrable deformity of the vertebral body.

Factual background

The report of a January 1970 VA examination showed flattening 
of the lumbar lordosis, limitation of motion, and positive 
straight leg raising for the left leg at 90 degrees.  On X-
ray there was an old minimal compression deformity of L4, 
with some loss of the normal lordosis at this level.  In May 
1970, the RO awarded a 60 percent rating for the veteran's 
service-connected low back disability, characterized as 
herniated nucleus pulposus, fourth lumbar interspace, 
postoperative, effective as of February 1, 1970.

The report of a November 1972 VA examination shows that 
lumbar spine movement was limited.  On neurological review, 
there was a diagnosis of herniated nucleus pulposus, lumbar, 
postoperative, with sensory loss S1, left, mild.  The RO, in 
a December 1972 rating decision, confirmed and continued the 
60 percent rating in effect.

An April 1979 letter from a private physician noted that the 
veteran underwent a laminectomy in 1955 and had post-
laminectomy pain since that time.  

In May 1988, the veteran requested an increased rating for 
his service-connected low back disability.  Accompanying his 
claim was a private report of medical imaging, dated in May 
1988, which showed that at the L4-L5 level there was bulging 
of the annulus posteriorly.  There were degenerative 
hypertrophic changes along the pedicles and facet joints.  

The report of an August 1988 VA examination indicates that 
the veteran's gait was normal.  There was a decrease in 
lumbar curve, with paravertebral muscle spasm.  There was 
limitation of lumbar spine motion, and decreased sensation in 
both legs and feet.  On X-ray, there was degenerative change 
of the lumbar spine, and some deformity of L4 that could be 
due to old compression.  There was also narrowing of the 
interspace between L5 and S1 with vacuum phenomenon 
suggestive of degenerative disc disease.  In addition, the 
lumbar spine appeared to be somewhat straightened.

The August 1988 VA examination was accompanied by the report 
of a July 1988 VA neurological examination, indicating that 
all muscle groups exhibited normal strength tone, with 
coordination intact.  Reflexes were symmetric with the 
exception of the left ankle, which was "jittery and 
diminished."  Sensory examination was intact.  The report 
notes a diagnosis of "status post operatively hernia nucleus 
palpous (sic) lumbar with history of sciatic and no neurology 
disability."

Evidently based on the VA examination report, in August 1988 
the RO reduced the rating for the veteran's low back 
disability, as evaluated under Diagnostic Code 5293, from 60 
percent to 40 percent, effective as of November 1, 1988.

The report of September 1988 VA neurology treatment shows 
that there was diminished foot muscle strength and decreased 
sensory vibration at the ankles, with a diagnosis of 
sensorimotor polyneuropathy, rule out metabolic/toxic cause.

In a statement dated in February 1989, a private physician 
reported that the veteran had been referred to him due to 
numbness in both feet which, although present for ten years, 
had recently increased in severity.  Studies of the veteran's 
lower extremities showed normal arterial hemodynamics for 
both sides.  CT testing of the lumbosacral spine showed 
degenerative osteoarthritic changes at the level of L5-S1, 
while EMG testing of the lumbosacral spine was reported as 
consistent with S1 radiculopathy on the left side.  The 
private physician opined that he did not believe that the 
veteran had symptoms that could be attributed to peripheral 
vascular occlusive disease.

In the Board's December 1989 decision, the issue on appeal 
was characterized as entitlement to an increased disability 
rating greater than 40 percent.  The assigned 40 percent 
disability rating, as evaluated pursuant to Diagnostic Code 
5293, was not increased.  A separate 10 percent rating was 
assigned under Diagnostic Code 5285 for vertebral deformity.

As was noted in the Introduction, a 60 percent disability 
rating is currently assigned for the veteran's service-
connected low back disability.

To summarize the ratings assigned the veteran's service-
connected low back disability [setting aside temporary total 
ratings assigned in 1955 and 1969]:

	20% under Diagnostic Code 5293 from March 9, 1955 to 
March 3, 1958
	40% under Diagnostic Code 5293 from March 4, 1958 to 
December 31, 1965
	20% under Diagnostic Code 5293 from January 1, 1966 to 
January 31, 1970
60% under Diagnostic Code 5293 from February 1, 1970 to 
October 31, 1988
	40% under Diagnostic Code 5293, and a separate rating of 
10% under Diagnostic Code 5285, from November 1, 1988 to 
October 28, 2002.	
	60% under Diagnostic Codes 5293-5285 from October 29, 
2002 forward.

Analysis

The basis of the veteran's claim of error in the Board's 
December 1989 decision is the Board's failure at that time to 
recognize that the appropriate issue on appeal was that of 
the propriety of the reduction in disability rating from 60 
percent to 40 percent, and not entitlement to an increased 
disability rating.  Based on this error, according to the 
veteran's representative, the Board failed at that time to 
consider the regulation applicable for reductions in ratings, 
38 C.F.R. § 3.344, which delineated specific procedures for 
the reduction of disability ratings that had been in effect 
for at least five years, as was the situation here.

In connection with reduction in an assigned disability 
rating, certain procedural requirements, outlined above, must 
be followed.  With respect to the procedural requirements, 
the Board finds that the RO complied with the due process 
requirements set forth under 38 C.F.R. § 3.105(e) (1988).  
The veteran was duly notified by letter in August 1988 of the 
proposal to reduce the assigned disability rating for his low 
back disability from 60 percent to 40 percent, and that he 
was allowed to present evidence and argument.  The RO issued 
a rating decision reducing the rating effective as of 
November 1, 1998, and the veteran duly appealed.

With respect to the criteria under 38 C.F.R. § 3.344, the 
Board finds that, because the 60 percent rating in question 
had been in effect for more than five years, the provisions 
of 38 C.F.R. § 3.344 are for application in this case.  Under 
the regulation, a single re-examination disclosing 
improvement in the disability is not sufficient to warrant 
reduction in a rating.  See 38 C.F.R. § 3.344(c).  

Review of the record shows that, prior to August 1988, the 
veteran had most recently been examined by VA in 1972.  In 
connection with the proposed reduction action and subsequent 
appeal of the final reduction in this case, only one VA 
examination - that conducted in August 1988 - was accorded 
the veteran in conjunction with the reduction in rating. The 
general VA medical examination did include a separate 
neurological consultation by a different physician.  
Arguably, this satisfies the rule that reduction be based on 
more than one evaluation.  In addition, there was of record 
the May 1988 MRI which was provided by the veteran as well as 
a September 1988 neurological review by a VA physician who 
did not examine the veteran in July or August 1988.  The 
Board therefore concludes that the reduction was done in 
accordance with the procedure set forth in VA regulations.

After having carefully reviewed the evidence of record, this 
panel concludes that the veteran's disability had not 
improved from what had been shown previously.  The report of 
the November 1972 VA examination, for example, showed 
diminished lumbar curve and limitation of lumbar range of 
motion, and, on neurological review, decreased pinprick, and 
decreased touch and temperature sensation at S1.  Similar 
findings were noted in 1988.  Clearly, there was no 
improvement in symptomatology, much less any sustained 
improvement.

The report of the July 1988 neurological consult includes a 
diagnosis of no neurological disability.  This panel notes 
that the findings contained therein do not comport with other 
neurological reports dated both prior and subsequent to 
August 1988.  As discussed above, a September 1988 VA 
neurology treatment record identified the presence of 
sensorimotor polyneuropathy.  In addition, the Board in 
particular notes the February 1989 statement by a private 
physician to the effect that the veteran manifested 
neurological symptoms that could not be attributed to another 
cause (suspected peripheral vascular disease).  The July 1988 
neurology consult, which appears to be the main basis for the 
RO's decision to reduce the disability rating from 60 percent 
to 40 percent, appears to be superficial and is clearly 
inconsistent with the other competent medical evidence of 
record.  See 38 C.F.R. § 3.344(a) "Examinations that are 
less thorough than those on which payment was originally 
based will not be used as a basis for reduction."   

In brief, the medical evidence of record at the time of the 
Board's December 1989 decision did not demonstrate that the 
veteran's low back disability had undergone sustained 
improvement in symptomatology as of August 1988, such that 
the rating assigned therefor could be reduced from 60 percent 
to 40 percent in accordance with the procedures for reduction 
in disability evaluations.  As explained above, the veteran's 
low back condition was evaluated on several occasions both 
prior and subsequent to the rating reduction by the RO.  The 
objective examination findings were mostly consistent with 
profound disability, as manifested by persistent sciatic 
neuropathy, warranting the assignment of a 60 percent rating.    

It is therefore the decision of this panel that based on the 
state of the evidence at the time of its December 1989 
decision the Board incorrectly reduced the schedular rating 
assigned to the veteran's low back disability (to the extent 
that the Board even considered the matter of restoration).  
Accordingly, restoration of the prior 
60 percent rating is appropriate.




	(CONTINUED ON NEXT PAGE)





ORDER

The reduction in the rating assigned to the veteran's low 
back disability from 60 percent to 40 percent effective 
November 1, 1988 was not proper; restoration of the 
60 percent disability rating for service-connected low back 
disability is granted, subject to the law and regulations 
governing the disbursement by VA of monetary benefits.



			
               Joy A. McDonald                                      
John E. Ormond, Jr.
	             Veterans Law Judge                                    
Veterans Law Judge
       Board of Veterans' Appeals                          
	Board of Veterans' Appeals



	                         
__________________________________________
Barry F. Bohan
	Veterans Law Judge
	 Board of Veterans' Appeals









 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



